Citation Nr: 0027377	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1951 to 
November 1954.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a statement dated in June 1998, the appellant requested 
unemployability, and indicated that his medical records were 
at the VA Medical Center (VAMC) in Tampa.  During VA 
examination in October 1998, it was noted that he had a long 
history of being in and out of hospitals, as well as 
outpatient psychiatric care, and that he had recently been 
taken off of lithium due to toxicity.  The RO has not 
obtained current psychiatric treatment records.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
outpatient and inpatient psychiatric 
treatment records, to include records 
from the VAMC in Tampa, and associate 
them with the claims file.  If any 
additional development is indicated by 
the new evidence of record, such 
development should be accomplished. The 
RO should then readjudicate the claim on 
appeal.   

2.  The veteran is informed that if there 
are any outstanding, relevant, private 
medical records, he is under an 
obligation to submit the records to the 
RO.

If the benefit sought on appeal remains denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



